Citation Nr: 0024825	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-11 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
foot fungus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active military service from March 1943 to 
September 1945.

By rating decision of October 1945, the RO denied service 
connection for a foot fungus.  The veteran was notified of 
the denial by letter in October 1945.  He did not appeal and 
the October 1945 rating decision became final.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision in 
which the RO found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a foot fungus.  The veteran appealed and 
requested a hearing.  The veteran canceled his scheduled June 
1999 RO hearing.


FINDINGS OF FACT

1.  Service connection for a foot fungus was denied in an 
October 1945 rating decision; the veteran failed to file a 
timely substantive appeal and the rating action became final.

2.  Evidence received since the October 1945 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for a foot fungus.


CONCLUSION OF LAW

The veteran's claim of service connection for a foot fungus 
has not been reopened by the submission of new and material 
evidence following an October 1945 final RO denial.  
38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he should be service-connected for a 
foot fungus.  Historically, the Board notes that by rating 
decision of October 1945, the RO denied service connection 
for a foot fungus.  The veteran was notified of that decision 
by letter of November 1986; he did not file a timely appeal 
within one year and that decision became final.  The veteran 
attempted to reopen his claim in May 1998.

The Board notes that 38 U.S.C.A. § 5108 (West 1991) allows 
for a reopening of a previously denied claim, such as the one 
denied in October 1945, but only on the presentation of new 
and material evidence.  "New and material" evidence is that 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established by the Court in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a), as noted above.

In the present case, the veteran contends that he has a foot 
fungus which can be attributed to service.  The prior final 
rating decision in October 1945 denied entitlement to service 
connection for the reason that a foot fungus was not shown on 
separation examination in September 1945, one month prior to 
the rating decision.

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  38 U.S.C.A. § 7105.  When a claimant 
seeks to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  Winters v. 
West, 12 Vet. App. 203 (1999).  The first step is to 
determine whether the evidence received since the last final 
disallowance of the claim is new and material under 38 C.F.R. 
§ 3.156(a).  If the evidence is new and material, the claim 
is reopened and it must then be determined whether the claim, 
as reopened, is well grounded in terms of all the evidence in 
support of the claim, generally presuming the credibility of 
that evidence.  Elkins v. West, 12 Vet. App. 209 (1999).  If 
the claim is not well grounded, there is no further analysis 
undertaken.  If the claim is found to be well grounded, then 
the merits of the claim may be evaluated after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107 has been met.  
Id.

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance of the claim, and is 
not "merely cumulative" of other evidence that was then of 
record.  Id.  This analysis is undertaken by comparing newly 
received evidence with the evidence previously of record.  
After evidence is determined to be new, the next question is 
whether it is material.

Using these guidelines, the Board has reviewed the additional 
evidence which has been associated with the claims folder 
since the October 1945 RO decision which denied service 
connection for a foot fungus.  In conjunction with his 
attempt to reopen, the veteran indicated that he had been 
treated at the West Roxbury, Massachusetts VA Medical Center 
(VAMC) since 1996.  The RO obtained the veteran's treatment 
records from the West Roxbury VAMC for the period from 
January 1996 to the present.  Appellate review of those VA 
treatment records is completely negative for any pertinent 
evidence dealing with treatment for a foot fungus.  The VA 
records concern treatment the veteran received for 
psychiatric and cardiovascular complaints.

The Board finds that the veteran has not submitted any 
pertinent evidence which would assist in his attempt to 
reopen the claim of entitlement to service connection for a 
foot fungus.  As noted, there is no evidence of any 
complaints, treatment or diagnosis of a foot fungus.  The 
basis of the denial in October 1945 was that there was no 
evidence of foot fungus on examination, i.e. no current 
disability.  The veteran has still not shown current 
disability; nor has he shown incurrence in service or medical 
evidence linking in-service foot fungus to any current 
disability.  In sum, the recently submitted evidence only 
serves to document the continued presence of complaints from 
the veteran without any evidence of diagnosis.

Even in view of the less stringent standard of materiality 
set forth in Hodge (the evidence must merely "contribute to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision"), the Board finds that the new evidence does not 
bear directly and substantially on the question of whether 
the veteran is suffering from a foot fungus which was 
incurred in service.  As such, the evidence submitted in an 
attempt to reopen the claims is not "new," and therefore, 
the claim are denied.

In reviewing the veteran's claim, the Board also considered 
whether the issue should be remanded to the RO for 
consideration consistent with Hodge and the applicability of 
Bernard v. Brown, 4 Vet. App. 384 (1993), but finds that a 
remand is unnecessary.  The RO provided the veteran with the 
provisions of 38 C.F.R. § 3.156(a) in the December 1998 
statement of the case (SOC).  In explaining the basis of its 
decision, the RO concluded that the evidence submitted by the 
veteran was not relevant to the issue on appeal and, 
therefore, was not new and material.  The RO did not base its 
determination on a finding that the additional evidence 
failed to raise a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both old and new, would change the outcome."  Against that 
background, the denial of the claim was not based upon the 
now-invalid test for materiality outlined in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Only if the RO had 
found that the evidence presented to reopen was new would its 
determination concerning the materiality of the evidence have 
raised the question for the need for a remand for 
readjudication consistent with Hodge.  As such, a remand so 
that the RO could apply the Hodge standard would serve no 
useful purpose.  Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).


ORDER

As new and material evidence to reopen the claim of service 
connection for a foot fungus has not been submitted, the 
appeal is denied.


REMAND

The Board also notes that by rating decision of November 
1999, the RO granted an increased 50 percent rating for the 
veteran's post-traumatic stress disorder (PTSD).  In the 
December 1999 Informal Hearing Presentation, the veteran's 
representative expressed disagreement with the rating 
assigned in the November 1999 rating decision and indicated 
that the veteran should have been granted a 100 percent 
schedular rating for his PTSD.  The Board construes this 
statement from the veteran's representative as a notice of 
disagreement (NOD) to the November 1999 rating decision.  As 
such, the RO is now required to send the veteran an statement 
of the case (SOC) in accordance with 38 U.S.C.A. § 7105 and 
38 C.F.R. §§ 19.29, 19.30.  In this regard, the Court has 
held that where an NOD has been submitted, the veteran is 
entitled to an SOC.  The failure to issue an SOC is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).

Based on the foregoing, the issue of entitlement to an 
increased rating for PTSD is REMANDED to the RO for the 
following action:

With respect to the issue of entitlement 
to an increased rating for PTSD, the RO 
should provide the appellant with an SOC, 
in accordance with the provisions of 
38 U.S.C.A. § 7105 and 38 C.F.R. 
§§ 19.29, 19.30.  If and only if the 
appellant perfects his appeal by 
submitting a timely and adequate 
substantive appeal on that issue, then 
the RO should return that issue to the 
Board for appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 



